United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. BORDER PATROL ACADEMY,
IMPERIAL BEACH STATION, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-586
Issued: October 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2011 appellant filed a timely appeal from a December 7, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding his schedule
award claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than eight percent total impairment of the left
upper extremity, for which he received a schedule award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a June 2, 2011 decision, the Board
remanded the case to OWCP for further development regarding appellant’s pay rate for
compensation purposes.2 The findings and facts of the Board’s prior decision is incorporated
herein. The relevant facts are set forth.
On March 12, 2008 appellant, then a 35-year-old border patrol trainee injured his left
elbow during a training exercise. He stopped work and received continuation of pay. OWCP
accepted a closed fracture of the left radius head and left elbow closed dislocation. Appellant
underwent a left radial head replacement and repair of the left elbow lateral collateral ligaments
on March 25, 2008. He was released to modified duty with restrictions on April 9, 2008. On
September 11, 2008 appellant was terminated from his federal position as he was unable to
perform border patrol agent duties.
OWCP paid wage-loss compensation beginning
September 11, 2008. On September 15, 2009 appellant began private employment as an aircraft
mechanic/plane interior technician working eight hours a day, five days a week.
On January 16, 2010 appellant requested a schedule award. In a January 26, 2009 report,
Dr. Daniel B. Cullan, II, a Board-certified orthopedic surgeon, found appellant permanent and
stationary with restrictions of limited use of the left upper extremity and no lifting greater than
10 pounds. Under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides), Dr. Cullan opined that
appellant had eight percent impairment of the left upper extremity based on range of motion
limitations and radial head implant/arthroplasty.
In an April 26, 2010 report, an OWCP medical adviser opined that appellant reached
maximum medical improvement on January 26, 2009. Utilizing Dr. Cullen’s findings, the
medical adviser opined that appellant had eight percent left upper extremity impairment based on
the sixth edition of the A.M.A., Guides. Under Table 15-4, page 400, the medical adviser stated
a class 1 radial head arthroplasty equaled eight percent impairment. Under Table 16-9, page 410,
she assigned a grade modifier one for clinical studies. Under Table 15-8, page 408, a grade
modifier one was assigned for physical examination. Under Table 15-7, page 406, a grade
modifier one was assigned for functional history. Utilizing the net adjustment formula, the
medical adviser found a modification factor of zero. Thus, she opined that appellant had eight
percent left upper extremity impairment. The medical adviser noted that the sixth edition of the
A.M.A., Guides excludes a diagnosed-based estimate and range of motion percentage in
calculating appellant’s impairment, upon which Dr. Cullen had based his determination.
On April 28, 2010 appellant filed another claim for schedule award compensation.
By decision dated May 12, 2010, OWCP awarded appellant eight percent impairment of
the left upper extremity. The period of the award ran from May 9 to October 30, 2010 for 24.96
weeks.

2

Docket No. 10-1855 (issued June 2, 2011).

2

In a May 24, 2010 letter, appellant, through his attorney, requested a telephonic hearing
before an OWCP hearing representative, which was held September 28, 2010. Appellant
testified why he believed he was entitled to an increased schedule award. No additional medical
evidence was received into the record.
By decision dated December 7, 2010, an OWCP hearing representative affirmed the
May 12, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).9
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.10

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

9

Id. at 521.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

ANALYSIS
OWCP accepted that appellant sustained a closed fracture of the left radius head and left
elbow closed dislocation and authorized left radial head replacement and repair of the left elbow
lateral collateral ligaments. He subsequently claimed a schedule award and submitted a
January 26, 2009 report from Dr. Cullan who opined that appellant had eight percent impairment
of the left upper extremity based on the fifth edition of the A.M.A., Guides. It is well established
that, when the examining physician does not provide an estimate of impairment conforming to
the proper edition of the A.M.A., Guides, OWCP may rely on the impairment rating provided by
a medical adviser.11
The sixth edition of the A.M.A., Guides provides that upper extremity impairments be
classified by diagnosis and then adjusted by grade modifiers according to the above-noted
formula. The medical adviser used Dr. Cullan’s findings and opined that appellant had eight
percent permanent impairment of the left upper extremity under the sixth edition of the A.M.A.,
Guides. The medical adviser determined that appellant was class 1 under Table 15-4, page 400
for radial head arthroplasty, which equaled eight percent impairment. She properly applied the
grade modifiers of one for clinical studies12; one for physical examination13 and one for
functional history.14 She applied the applicable formula to determine that appellant had a net
adjustment of zero.15 The medical adviser properly found that, as the default value was eight
percent and, as there was zero net adjustment, appellant had eight percent left arm impairment.
The medical adviser also properly noted that while appellant had loss of range of motion
findings, an impairment due to loss of range of motion stands alone and is not combined with a
diagnosis-based impairment.16 The Board notes that diagnosis-based impairments are the
method of choice for calculating upper extremity impairments and an impairment rating based on
range of motion findings is only used when no other diagnosis-based sections of Chapter 15 are
applicable for impairment rating of a condition.17
The medical evidence of record does not establish greater impairment in accordance with
the sixth edition of the A.M.A., Guides. Appellant has not established more than the eight
percent left upper extremity impairment previously awarded. He asserts on appeal that the
schedule award is contrary to “fact and law.” As noted, the report of Dr. Cullan was found
insufficient to establish any greater impairment as he did not evaluate appellant in accordance

11

See J.Q., 59 ECAB 366 (2008).

12

A.M.A., Guides 410, Table 15-9.

13

Id. at 408, Table 15-8.

14

Id. at 406, Table 15-7.

15

GMFH - CDX (1-1=0). GMPE-CDX (1-1=0). GMCS-CDX (1-1=0). Adding zero plus zero plus zero yielded
a net adjustment of zero.
16

A.M.A., Guides 461.

17

Id.

4

with the sixth edition of the A.M.A., Guides. There is no medical evidence of record supporting
greater impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than eight percent total permanent
impairment of the left upper extremity, which was previously awarded.
ORDER
IT IS HEREBY ORDERED THAT the December 7, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 4, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

